Citation Nr: 0328460	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-07 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.  

This matter arises from a March 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, that 
denied eligibility for RH insurance under 38 U.S.C.A. § 
1922(a) (West 2002).  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.
 

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
The VCAA and its implementing regulations include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

A review of the claims folder reveals that the veteran 
submitted a claim for entitlement to Service Disabled 
Veterans' Insurance (RH) under 38 U.S.C.A. § 1922(a) in 
February 2001.  The ROIC denied the veteran's claim in March 
2001.  A statement of the case with was issued in August 
2001.  Nowhere in the record, however, is there evidence that 
the veteran was advised of the VCAA or its implementing 
regulations with respect to the claim on appeal.  The RO has 
not sent the veteran notification of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his claim.  Furthermore, the RO has 
not notified the veteran of which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  A remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
This should include sending the veteran a 
letter which informs him of what specific 
information and specific medical or lay 
evidence, not previously submitted, that 
is necessary to substantiate his claim, 
and which notifies the veteran of which 
specific evidence, if any, the claimant 
is expected to obtain and submit, and 
which specific evidence will be retrieved 
by VA.

2.  If the veteran submits any additional 
evidence, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case should contain all 
the pertinent laws and regulations, 
including those pertaining to the VCAA, 
which are applicable to the appellant's 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




